Citation Nr: 9929356	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  99-11 550	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' March 1997 decision which denied 
entitlement to service connection for a disorder manifested 
by chest pain, and pulmonary emboli as secondary to Agent 
Orange exposure.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a March 1997 
Board decision.


FINDINGS OF FACT

1.  In a March 1997 decision, the Board denied entitlement to 
service connection for a disorder manifested by chest pain, 
and pulmonary emboli as secondary to Agent Orange exposure, 
on the basis that the claims were not well grounded.

2.  In October 1998, the U.S. Court of Appeals for Veterans 
Claims (Court) (formerly U.S. Court of Veterans Appeals) 
affirmed the Board's March 1997 decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's March 1997 decision on the basis of CUE.  38 U.S.C.A. 
§ 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 20.1411 
(64 Fed. Reg. 2134-2141 (January 13, 1999) and 64 Fed. Reg. 
7090-91 (February 12, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1997 decision, as a preliminary matter, the Board 
determined that a substantive appeal (Form 1-9) had not been 
filed as to the issue of service connection for peripheral 
nerve damage secondary to Agent Orange exposure, and referred 
the issue to the RO for appropriate action.  In addition, the 
Board denied entitlement to service connection for a disorder 
manifested by chest pain, and pulmonary emboli as secondary 
to Agent Orange exposure, on the basis that the claims were 
not well grounded.  In October 1998, the Court affirmed the 
Board's March 1997 decision.  

In November 1998 correspondence, the moving party requested 
revision of the Board's March 1997 decision based on CUE.  In 
particular, the moving party maintained that the Board's 
refusal to consider the issue of entitlement to service 
connection for peripheral nerve damage secondary to Agent 
Orange exposure constituted CUE.  In July 1999, the moving 
party was provided a copy of the pertinent regulations 
regarding this issue.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1400(b)(1), all final 
decisions of the Board are subject to review on the basis of 
an allegation of CUE, except those that have been appealed to 
and decided by a Court of competent jurisdiction.  (Emphasis 
added.)  In plain language, this means that once the Board's 
decision of March 1997 was subject to review on appeal by the 
Court, there is no legal entitlement to review of the Board's 
decision on the basis of CUE.  Accordingly, the motion is 
denied.


ORDER

The motion for revision of the March 1997 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


